IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38620

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 332
                                                )
       Plaintiff-Respondent,                    )     Filed: January 24, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TWO JINN, INC., dba ALADDIN BAIL                )     THIS IS AN UNPUBLISHED
BONDS/ANYTIME BAIL BONDS,                       )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Real Party in Interest-Appellant,        )
                                                )
NESTOR RIVERA,                                  )
                                                )
       Defendant.                               )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment forfeiting bond, affirmed.

       Nevin, Benjamin, McKay, & Bartlett, LLP; Robyn A. Fyffe, Boise, for appellant.
       Robyn A. Fyffe argued.

       Hon. Lawrence G. Wasden, Attorney General; Andrew J. Snook, Deputy
       Attorney General, Boise, for respondent. Andrew J. Snook agrued.
                 ________________________________________________
WALTERS, Judge Pro Tem
       Two Jinn, Inc. dba Aladdin Bail Bonds/Anytime Bail Bonds (Two Jinn) appeals from the
judgment forfeiting bond. Specifically Two Jinn appeals the district court’s denial of its second
motion to set aside forfeiture and exonerate bond. We affirm.
                                               I.
                                 FACTS AND PROCEDURE
       On September 20, 2009, Two Jinn posted a $50,000 bond to secure Nestor Rivera’s
release on pending a charge of trafficking in cocaine. Six days later, Rivera was arrested for
misdemeanor domestic battery. Bail was set at $5,000 and was not posted. On September 28,
Immigration and Customs Enforcement (ICE) placed a hold on Rivera. While in the custody of


                                               1
the Canyon County jail, Rivera subsequently appeared in court on October 9, 2009, and January
19, 2010, in regard to the trafficking charge. On January 20, his pending misdemeanor domestic
battery charge was resolved and he was released to ICE, which transported him to a detention
facility in Utah. Rivera did not appear on March 4 for a pre-trial conference for his trafficking
charge, as he was still being held by ICE in Utah. The district court forfeited the bond and
issued a warrant for Rivera’s arrest.
        Rivera was returned to Idaho, and he appeared in court on March 26 and April 9. The
prosecutor informed the district court that bond had been posted in Rivera’s immigration case
and the prosecutor would be contacting the bail agent regarding reinstatement of the previously
posted $50,000 bond. On April 15, Two Jinn filed a motion to set aside forfeiture and exonerate
bond pursuant to Idaho Code § 19-2922(5), which provides for exoneration when the defendant
appears before the court within 180 days of the forfeiture. Before the district court ruled on the
motion, the prosecutor and Rivera filed a stipulation to quash the warrant and reinstate the
previously posted bond on the basis that Rivera had missed his last court date due to no fault of
his own after ICE transported him to Utah. The court granted the stipulation on April 21 and
noted on the order that “general counsel for bail has been notified and agrees to order.” Contrary
to the prosecutor’s representations, Rivera had not actually posted bond in the immigration case;
instead, there was an immigration hold in place, which resulted in Rivera immediately being
transferred to the custody of immigration officials once the district court reinstated the Two Jinn
bond.
        Rivera did not appear for a pre-trial conference on May 25, and as a result, the district
court again ordered the bond forfeited. On June 7, Two Jinn filed a “Notice of Location of
Defendant,” indicating Rivera was in federal custody in Utah and facing possible deportation on
June 10. The State of Idaho did not seek to have Rivera returned to Idaho and he was deported
on July 1.
        On November 18, Two Jinn filed a second motion to set aside forfeiture and exonerate
bond, arguing in part that the reinstatement of Rivera’s bond was ineffectual because when the
bond was reinstated, Rivera’s custody transferred to immigration officials rather than Two Jinn.
Therefore, Two Jinn argues he was not released from the sheriff’s actual custody as
contemplated by Idaho Code § 19-2911, which states:




                                                2
       Release of defendant on posting bail. Upon the posting of bail in the amount set
       by the court, the defendant shall be released from the actual custody of the sheriff.

         At a hearing on the motion, the prosecutor argued relief should be denied because Two
Jinn agreed to post the bond for a “second time” when it should have known that Rivera was
“simply going to be detained on an immigration hold for a second time and shipped out.” Two
Jinn contended that no second bond had been purchased, but that it had informed the prosecutor
it did not object to reinstatement after the prosecutor represented that Rivera’s immigration issue
was resolved and Rivera would be cooperating with the State. The district court denied the
motion to exonerate and entered a judgment forfeiting bond, which is augmented into the record
on appeal. Two Jinn appeals.
                                                II.
                                           ANALYSIS
       Two Jinn contends the district court erred as a matter of law in denying its second motion
to exonerate because Rivera was not released from the sheriff’s custody to Two Jinn’s custody
and, therefore, the reinstatement of the bond was ineffectual. The State argues the district court
did not abuse its discretion in denying the motion to exonerate and requests an award of attorney
fees on appeal pursuant to Idaho Code § 12-121 and Idaho Rule of Civil Procedure 54(e).
       In general, a trial court has discretion over bond forfeiture matters, and we review such
decisions for abuse of discretion. State v. Two Jinn, Inc., 148 Idaho 752, 754-55, 228 P.3d 1019,
1021-22 (Ct. App. 2010). The language of a statute is to be given its plain, obvious, and rational
meaning. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219 (1999). If the language is
clear and unambiguous, there is no occasion for the court to resort to legislative history or rules
of statutory interpretation. State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000).
When this Court must engage in statutory construction because an ambiguity exists, it has the
duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho
641, 646, 22 P.3d 116, 121 (Ct. App. 2001).
       In denying Two Jinn’s request for relief from forfeiture, the district court analyzed the
issue as one of discretion under Idaho Code § 19-2915 and Idaho Criminal Rule 46(h)(1), the
latter of which provides that a bond may be exonerated “if it appears that justice does not require
the enforcement of the forfeiture” and lists various factors to be considered by a court exercising
this discretion.   The district court noted Two Jinn’s arguments:       that the bond should be


                                                3
exonerated because Rivera was never released from custody as required by Idaho Code §
19-2911; that he did not actually flee the jurisdiction, but was removed from the Canyon County
jail by ICE, which prevented him from appearing on May 25, 2010; and that Two Jinn notified
the State that Rivera was being held in Utah, but the State did not promptly seek Rivera’s return
and he was eventually deported. However, after applying the relevant factors, the district court
concluded justice did not require the bond be exonerated, noting, among other things, that prior
to acquiescing in reinstatement of the bond Two Jinn was aware that Rivera was illegally in the
country.
       On appeal, Two Jinn does not challenge the district court’s denial of its motion to
exonerate on the basis of the court’s discretionary finding that justice did not require such an
exoneration, but argues the court erred as a matter of law in denying the motion because there
was no effective reinstatement of the bond where Two Jinn never regained custody of Rivera.
Specifically, Two Jinn relies on section 19-2911, which indicates that once bail is posted, the
defendant “shall be released from the actual custody of the sheriff,” and a statement quoted by
our Supreme Court in State v. Sheahan, 139 Idaho 267, 77 P.3d 956 (2003), “When bail is given,
the [defendant] is regarded as delivered to the custody of his sureties.” Sheahan, 139 Idaho at
283, 77 P.3d at 972 (2003) (quoting Taylor v. Taintor, 83 U.S. 366, 371-72 (1872)). In light of
Sheahan, Two Jinn contends section 19-2911 contemplates that upon posting of bail, the
defendant must be released from the sheriff’s custody and transferred to the constructive custody
of the surety. Two Jinn argues that in this case, because the prosecutor was “incorrect” and
Rivera had not posted bond in the immigration case, Rivera’s custody was not transferred to Two
Jinn upon reinstatement of bail, but rather to ICE--thus, precluding Two Jinn from ever regaining
custody. As a result, Two Jinn asserts there was no “release” as contemplated by section
19-2911 and, therefore, the reinstatement of the bond was ineffective. Two Jinn further asserts
that because there was no effective reinstatement of the bond, there could be no forfeiture of the
bond, and Two Jinn was entitled to exoneration of the forfeiture since Rivera had appeared in
court within 180 days of the initial forfeiture.
       Two Jinn, however, cites no authority for the proposition that the effectiveness of
reinstatement pursuant to Idaho Code § 19-2916 is dependent on the release procedure contained
in section 19-2911. Section 19-2916 provides:




                                                   4
       Setting aside order of forfeiture and reinstating bail. If the defendant appears
       in court after the entry of the defendant’s failure to appear and satisfactorily
       explains his failure to appear, the court may set aside the order of forfeiture and
       reinstate bail. Before reinstatement of bail, the court shall quash any bench
       warrant and set aside any order of forfeiture of the bail. The court shall provide
       written notice of reinstatement of bail to the person posting bail or to that person’s
       designated agent within five (5) business days of the order reinstating bail.

Pursuant to the plain language of the statute, reinstatement of bail requires that the defendant
appear in court and satisfactorily explain his earlier failure to appear. The court must quash any
bench warrant and set aside any order of forfeiture, and provide notice to the surety. Further,
section 19-2922, upon which Two Jinn relies for its assertion that the bond should have been
exonerated, provides only that the court shall order a bond exonerated where “the defendant has
appeared before the court within one hundred eighty (180) days of the court’s order of forfeiture,
unless the court has set aside the order of forfeiture and has reinstated bail pursuant to section
19-2916 . . . .” I.C. § 19-2922(5) (emphasis added). Here, there is no dispute that the court
complied with the plain language of section 19-2916 in setting aside the forfeiture and reinstating
bail. Even assuming Two Jinn is correct in its interpretation of section 19-2911, in that custody
must be transferred to the surety upon the posting of bail, we are not persuaded that compliance
with section 19-2911 is a requirement for reinstatement pursuant to section 19-2916. Such an
interpretation would require a deviation from the plain language of section 19-2916.
                                                III.
                                         CONCLUSION
       The plain language of section 19-2916 does not require a defendant to be released to the
custody of the surety in order for a reinstatement of the bond to be effectual. Accordingly, the
district court did not err in denying Two Jinn’s motion to set aside forfeiture and exonerate bond.
The judgment forfeiting bond is affirmed.
       With respect to the State’s request for attorney fees on appeal pursuant to Idaho Code §
12-121 and Idaho Rule of Civil Procedure 54(e), we are not persuaded the appeal was brought or
defended frivolously, unreasonably, or without foundation and, therefore, we deny the request.
Foster v. Kootenai Med. Ctr., 143 Idaho 425, 430, 146 P.3d 691, 696 (Ct. App. 2006).
       Chief Judge GRATTON and Judge LANSING CONCUR.




                                                 5